Order filed April 22, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00083-CV
                                   ____________

                    SARAH LANSDEN BAKER, Appellant

                                         V.

                     MARK MITCHELL BAKER, Appellee


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-38473

                                    ORDER

      The notice of appeal in this case was filed January 23, 2014. No clerk’s
record was filed. To date, the filing fee has not been paid. No evidence that
appellant has established indigence has been filed. See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee to the Clerk of this court on or
before May 7, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM